Citation Nr: 0830299	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of psoriatic 
arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served in the United States Navy from March 1945 
to July 1946.  He died in November 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The appellant, the veteran's 
surviving spouse, perfected an appeal of that decision.

In September 2005, the appellant was afforded a hearing 
before a decision review officer.  A transcript of that 
hearing has been associated with the claims file.

The Board remanded the appellant's case for further 
development in October 2007.  


FINDINGS OF FACT

1.  The veteran died in November 2003.  The immediate cause 
of death on the death certificate is listed as 
cardiopulmonary arrest.  Other significant conditions 
contributing to his death, but not related to cause, include 
metastic prostate cancer and a mitral valve prolapse.

2.  At the time of the veteran's death, service connection 
was in effect for psoriatic arthritis of the right hand, 
psoriatic arthritis of the left hand, psoriatic arthritis of 
the lumbar spine, and psoriasis.  

3.  With resolution of doubt in the veteran's favor, the 
evidence establishes that a service-connected disability 
caused or contributed materially or substantially to the 
cause of the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death. It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A hospital discharge summary shows that the veteran was 
admitted to St. Francis Hospital in August 2003 for a left 
femur fracture from a "slip and fall" accident.  He died in 
November 2003.  His death certificate lists the immediate 
cause of death as cardiopulmonary arrest.  Other significant 
conditions contributing to his death, but not related to the 
cause, were metastic prostate cancer and a mitral valve 
prolapse.

At the time of the veteran's death, service connection was in 
effect for psoriatic arthritis of the right hand (50%), 
psoriatic arthritis of the left hand (40%), psoriatic 
arthritis of the lumbar spine (40%), and psoriasis (30%).  

The appellant contends that the veteran's fall was the result 
of his service-connected arthritis.

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In this case, element 
(1) has obviously been met.

With respect to element (2), service-connected disabilities, 
psoriatic arthritis of the hands and lumbar spine existed at 
the time of the veteran's death and the appellant has claimed 
that this condition contributed to the cause of the his death 
- that is, his arthritis caused him to fall.  Therefore, 
element (2) has been met.  

With respect to element (3), medical nexus, the question 
presented here is essentially medical in nature.  The Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  However, the record on appeal contains 
medical opinions that have been submitted by the appellant or 
obtained by the RO.  

In a February 2006 statement, Dr. D.B. noted that the veteran 
suffers from a history of psoriatic arthritis; and that the 
arthritis contributed to his fall, which fractured his left 
femur.  Dr. B. opined that:

...the history of the arthritis more 
likely than not was a significant factor 
in causing him to fall, which fractured 
his left hip.  This then led to the 
surgery.  The patient had a steady 
downward course and passed away in 
November 2003.  I believe there is a 
direct causal relationship between the 
arthritis, the subsequent fall, and the 
death in 2003.



The only evidence in this case that contradicts Dr. D.B.'s 
statement is a May 2008 VA medical opinion.  Following a 
review of the medical records, the VA physician opined that:

It is not likely that the [veteran's] 
cause of death is etiologically related 
to or a result of his arthritis as his 
psoriatic arthritis only involved his 
hands and not his lower extremities.  It 
is likely that his past treatments for 
his prostate cancer (including the 
prednisone and antiandrogen therapies) 
caused osteoporosis/osteopenia which 
would put at higher risk of a hip 
fracture given any fall.

Clearly, there is a conflict in the medical evidence 
regarding whether the veteran's cause of death is related to 
or a result of his service-connected psoriatic arthritis.  By 
law, the Board is obligated under 38 U.S.C.A.§ 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the appellant.  See, e.g., 
Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In assessing the above-cited medical opinions, the Board 
finds that although Dr. D.B. did not review the veteran's 
medical records in formulating his opinion, the VA 
physician's medical opinion is equally flawed.  That is, in 
rationalizing his/her opinion the VA physician incorrectly 
stated that the veteran's arthritis only involved his hands.  
On the contrary, a review of the record clearly shows that 
the veteran's arthritis also involved his lumbar spine.  The 
fact that the VA physician failed to reference the veteran's 
lumbar spine arthritis and what part it might have played in 
his fall erodes the evidentiary value of the medical opinion 
to the point where the Board cannot say that the VA opinion 
is any more probative than the private physician's opinion.  
Therefore, the Board is unable to find that the competent 
evidence of record preponderates against the claim.  
38 C.F.R. § 3.102.  In cases such as this, the benefit-of-
the-doubt doctrine is applicable, and service connection must 
be granted.  38 U.S.C.A. § 5107(b); Gilbert, supra. 



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  




__________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


